ORDER
PER CURIAM.
Victor Patterson (Movant) appeals from the motion court’s judgment denying his amended Rule 29.15 motion for post-conviction relief (motion) after an evidentiary hearing. A jury found Movant guilty of one count of first-degree domestic assault and one count of armed criminal action for the shooting of Fawn Gillespie. The trial court sentenced Movant to concurrent terms of twenty-two years for the assault and thirty years for the armed criminal action for a total thirty year term of imprisonment. Movant appealed the judgment of his conviction and sentence, and this Court affirmed that judgment in State v. Patterson, 143 S.W.3d 722 (Mo.App. E.D.2004). Movant thereafter timely filed his pro se and amended motions, pursuant to Rule 29.15, alleging ineffective assistance of his trial counsel. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. The findings of fact are not clearly erroneous. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).